Citation Nr: 0033187	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  98-01 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether the reduction from a 50 percent rating to a 40 
percent rating for bilateral otosclerosis, status-post right 
stapedectomy with hearing impairment was proper.

2.  Entitlement to service connection for hypertension 
secondary to service-connected bilateral otosclerosis, 
status-post right stapedectomy with hearing impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
April 1962.  By rating action of March 1993, the RO granted 
service connection for bilateral otosclerosis, status-post 
right stapedectomy with hearing impairment, and assigned a 
20 percent evaluation, effective from April 8, 1992.  By 
rating action of February 1995, the RO increased the rating 
from 20 to 50 percent, effective February 1, 1994.  In 
March 1997, the RO proposed a reduction in the rating for the 
veteran's service-connected bilateral otosclerosis, status-
post right stapedectomy with hearing impairment from 50 
percent to 40 percent.  In June 1997, the RO implemented the 
reduction.  The reduction was addressed again in a February 
1998 decision wherein it was made effective from May 1, 1998.

This matter also comes before the Board following a February 
1998 rating decision that denied service connection for 
hypertension secondary to service-connected disability.  
(This service connection claim will be addressed in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  By rating action of February 1995, the RO increased the 
rating for bilateral otosclerosis, status-post right 
stapedectomy with hearing impairment from 40 to 50 percent 
based on a finding that the veteran had a numeric designation 
of VI for the right ear and XI for the left ear.  

2.  Audiometric test results obtained during a VA 
compensation examination conducted in March 1997 corresponded 
to numeric designations of level V for the right ear and 
level XI for the left ear.


CONCLUSION OF LAW

A rating reduction from 50 to 40 for bilateral otosclerosis, 
status-post right stapedectomy with hearing impairment was 
proper.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.105, 
4.85 Table VI, Table VIa, Table VII (Diagnostic Code 6100) 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (2000) (a disability may require re-ratings over time 
in accordance with changes in law, medical knowledge and the 
veteran's condition).  In this case, the veteran was notified 
of the RO's intent to reduce his 50 percent rating by a 
letter dated in April 1997.  Thereafter, he was afforded 
opportunity for a pre-determination hearing and given at 
least 60 days in which to present additional evidence.  See 
38 C.F.R. § 3.105(e), (h).

Final action to reduce the 50 percent rating was taken 
pursuant to 38 C.F.R. § 3.105(e) in February 1998.  The 
veteran was informed of this decision by letter that same 
month, and the reduction was made effective beginning May 1, 
1998.  Consequently, it appears that the RO did not violate 
any of the procedures required under 38 C.F.R. § 3.105--the 
veteran was notified of his rights, given an opportunity for 
a hearing and time to respond, and the reduction was made 
effective no sooner than permitted ("the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. 
§ 3.105(h)(2)(i).  It should also be pointed out that the 
reduction, made effective within less than five years of the 
award of the 50 percent rating, is not governed by the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings.  See 38 C.F.R. § 3.344(c) (2000).

Having decided that the process required to reduce the 
veteran's rating was correctly followed by the RO, the next 
question to be addressed is whether, given the available 
evidence, such a reduction was warranted.  The ratings to be 
assigned for reduction in earning capacity are directed 
toward specific injury or disease.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  To ignore the specific nature 
of the disability experienced by the veteran when assigning a 
rating violates certain essentials of rating.  These precepts 
mandate that there be an accurate description of the 
disabling condition, with consideration being given to the 
whole recorded history such that each of the elements of the 
disability to be rated are correctly set forth.  38 C.F.R. §§ 
4.1, 4.2 (2000).

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria).  The 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels designated from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85 are used to calculate the 
rating to be assigned.  In instances where, because of 
language difficulties, the Chief of the Audiology Clinic 
certifies that the use of both puretone averages and speech 
discrimination scores is inappropriate, Table VIa of 
38 C.F.R. § 4.85 is to be used to assign a rating based on 
puretone averages.  38 C.F.R. § 4.85(c).

In the veteran's case, audiometric testing conducted in 
January 1995 revealed puretone thresholds of 50, 65, 90, and 
100 decibels in the right ear, and 85, 95, 100, and 105 
decibels in the left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The average of these scores is 76 
decibels for the right ear, and 96 decibels for the left ear.  
Speech discrimination scores of 68 percent for the right ear 
and 32 percent correct for the left ear were obtained.  
Applying these test results to 38 C.F.R. § 4.85, Table VI 
(1994), the veteran had a numeric designation of VI for the 
right ear and XI for the left ear.  Application of 38 C.F.R. 
§ 4.85, Table VII (1994) resulted in a finding that a 
50 percent rating was warranted.  Based on the January 1995 
VA examination report, the RO increased the rating from 20 to 
50 percent under Diagnostic Code 6100.

The veteran was subsequently seen in March 1997.  Audiometric 
testing conducted in March 1997 revealed puretone thresholds 
of 55, 70, 80, and 95 decibels in the right ear, and 85, 95, 
100, and 110+ decibels in the left ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  The average of these 
scores is 75 decibels for the right ear, and 98 decibels for 
the left ear.  Speech discrimination scores of 76 percent 
correct for the right ear and 32 percent correct for left ear 
were obtained.  Applying these test results to 38 C.F.R. 
§ 4.85, Table VI (1996), the veteran had a numeric 
designation of V for the right ear and XI for the left ear.  
Application of 38 C.F.R. § 4.85, Table VII resulted in a 
finding that no more than a 40 percent rating was warranted.

Based on the clinical findings at the March 1997 VA 
examination, the RO proposed to reduce the veteran's rating 
for bilateral otosclerosis, status-post right stapedectomy 
with hearing impairment from 50 percent to 40 percent under 
the rating criteria in effect at the time.  Despite the 
veteran's contentions to the contrary, a review of the 
clinical findings relied upon by the RO reveals that the RO 
properly reduced the evaluation of the service-connected 
bilateral otosclerosis, status-post right stapedectomy with 
hearing impairment from 50 to 40 percent.  Unlike the 
January 1995 examination, the veteran's speech discrimination 
score was higher in the right ear in March 1997 such that a 
numeric designation of V was assigned for the right ear, 
which warranted a 40 percent rating rather than 50.  
Therefore, because the right ear hearing had improved 
slightly, as reflected from a decrease in numeric designation 
from level VI to V, the Board finds that the rating reduction 
from 50 to 40 percent was proper.  


ORDER

The rating reduction was proper; to this extent, the appeal 
is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
service connection claim is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The veteran contends that his hypertension was either caused 
by or aggravated by his service-connected bilateral 
otosclerosis, status-post right stapedectomy with hearing 
impairment.  In this regard, the Board notes that service 
connection may be granted for a disability that results from 
disease or injury incurred in or aggravated by service, or 
for disability that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.310 (2000).  
Notwithstanding the absence of a direct relationship, there 
are instances when a non-service-connected disorder may be 
aggravated by a service-connected disability.  In such 
instances, a claimant is to "be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

At a September 2000 hearing, and in several written 
statements, the veteran claimed that his hypertension was 
secondary to his service-connected bilateral otosclerosis, 
status-post right stapedectomy with hearing impairment.  
Moreover, he indicated that he had received treatment from 
both an urgent care physician and a psychiatrist at the Dorn 
VA Medical Center (VAMC).  A review of the record reveals 
that records from the Dorn VAMC have neither been requested 
nor associated with the claims file; yet, such records may be 
pertinent to the veteran's claim.  (VA adjudicators are 
charged with constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).)  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made a part of the claims file, a remand is 
required.  See Bell, supra.

While the record contains the veteran's service medical 
records, private and VA treatment reports, and written 
statements from the veteran wherein he alleges that he 
suffers from hypertension secondary to service-connected 
bilateral otosclerosis, status-post right stapedectomy with 
hearing impairment, it is unclear whether any examiner has 
specifically determined whether such disability, if extant, 
is secondary to service-connected bilateral otosclerosis, 
status-post right stapedectomy with hearing impairment.  
Based on a review of the evidence of record, the Board finds 
that further evidentiary development is necessary to obtain 
more definitive evidence on this point.  Therefore, to 
satisfy VA's duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, a new 
examination is necessary.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Specifically, the Board finds that a medical diagnosis and 
nexus opinion is required from an expert who has reviewed the 
entire claims file, including all of the veteran's service 
medical records, something that has not yet been done.  
38 C.F.R. § 19.9 (2000).

Finally, VA regulations require that a supplemental statement 
of the case (SSOC) be furnished to the appellant if, after 
the last statement of the case (SOC) or SSOC was issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2000).  In the present case, the record shows that the RO 
last issued a SOC relative to the veteran's hypertension 
claim in October 1998.  A review of the record reveals that 
evidence has been received by the RO since then, including 
numerous VA outpatient records.  The additional evidence 
contains evidence pertaining to the veteran's claim and 
therefore is "pertinent" to the claim on appeal.  The 
appellant has the right to have that additional evidence 
reviewed by the RO in the first instance unless he waives 
such consideration in writing.  See 38 C.F.R. § 19.31 (2000).  
Because no statement from the veteran indicating a desire to 
waive his right of RO review has been received with respect 
to his VA treatment, a remand is required to allow the RO 
opportunity to adjudicate this claim in light of the new 
evidence.  38 C.F.R. § 19.9 (2000).

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully satisfied.  

2.  The RO should also ask the veteran to 
provide information regarding any 
evidence of past or current treatment for 
hypertension that has not already been 
made a part of the record.  The veteran 
should be instructed that medical opinion 
evidence linking hypertension or the 
worsening thereof to service-connected 
disability is the type of evidence needed 
to support his claim.  The RO should also 
obtain treatment records from the urgent 
care physician and psychiatrist at the 
Dorn VAMC (see September 2000 hearing), 
and ensure that all pertinent records of 
VA or private treatment have been 
procured for review.  The RO should 
assist the veteran in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2000).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA examination 
by a cardiologist to determine whether he 
suffers from hypertension as the result 
of service-connected bilateral 
otosclerosis, status-post right 
stapedectomy with hearing impairment.  
The opinion should include comment as to 
whether service-connected disability has 
made hypertension worse.  The claims 
folder, with any evidence obtained 
pursuant to the requests above, should be 
reviewed by the examiner in conjunction 
with the examination.  The veteran's 
history, current complaints, medical 
records (including service medical 
records) and examination findings should 
be considered by the examiner.  The 
examiner should determine the correct 
diagnosis(es) and provide an opinion as 
to the medical probabilities that any 
currently diagnosed hypertension is due 
to or made worse by bilateral 
otosclerosis, status-post right 
stapedectomy with hearing impairment.  
The rationale for the examiner's opinions 
should be set forth in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, the 
examiner should point to specific 
findings and medical authority to explain 
why his or her opinion differs from the 
opinion(s) already of record.

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  After the development requested above 
has been completed, the RO should 
re-adjudicate the service connection 
claim.  If the benefit sought is denied, 
a SSOC should be issued, which should 
contain, among other things, a summary of 
the evidence received since issuance of 
the October 1998 SOC.  38 C.F.R. § 19.31.  

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 



